DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (2020/0101897)
Regarding applicant claim 1, Miller discloses a vehicle hitching assistance system, comprising: 
a controller ([0021]; [0024] “electronic processor 220”): 
identifying a trailer coupler of a trailer positioned at a distance from a vehicle within a specified area relative to the vehicle, the specified area being defined between a maximum distance and a minimum distance from a rear of the vehicle and within left and right lateral vehicle control limits ([0021] “align the vehicle with the trailer when the vehicle is within a predetermined range of the trailer… aligns the vehicle when the vehicle for example the trailer coupler”); and 
outputting a steering signal to the vehicle to cause the vehicle to steer to align a hitch ball of the vehicle with the coupler of the trailer during reversing of the vehicle 

Regarding applicant claim 2, Miller discloses wherein the specified area is to a rear of the vehicle ([0021]-[0024]); and 
the left and right lateral vehicle control limits are equal to left and right steering path limits of the vehicle determined by corresponding left and right steering angle limits of the vehicle ([0021]-[0024] “align the vehicle with the trailer”).

Regarding applicant claim 3, Miller discloses wherein the left and right lateral vehicle control limits are less than left and right steering path limits of the vehicle determined by corresponding left and right steering angle limits of the vehicle and defined by one of a predetermined proportion or a predetermined steering angle ([0014] “steering, braking, and propulsion systems to align the vehicle with the trailer”; [0019] “steering angle sensor, a wheel position sensor, a wheel speed sensor, GPS”).

Regarding applicant claim 4, Miller discloses wherein the left and right lateral vehicle control limits are less than left and right steering path limits of the vehicle determined by corresponding left and right steering angle limits of the vehicle and are defined by two straight inner left and right paths that extend from the hitch ball at a predetermined angle to each other ([0021] “align the vehicle with the trailer only when the vehicle is within a predetermined range”).

Regarding applicant claim 5-7, Miller discloses further including an imaging system mounted with and directed toward the rear of the vehicle, wherein: 
the controller further acquires image data from the vehicle ([0016] “image sensor, for example, a video camera”); and 
the specified area is identified within the image data and is less than a total field of the image data ([0016] “rear facing field of view with respect to the vehicle… configured to detect a plurality of images associated with an area directly behind the vehicle”).

Regarding applicant claim 8-9, Miller discloses wherein the left and right lateral vehicle control limits are selected to maintain a swingout distance of the vehicle in steering to align the hitch ball of the vehicle with the coupler to less than a predetermined value ([0021] “located of approximately one to five meters and at approximately +/-20 degrees of a centerline of the vehicle”).

Regarding applicant claim 10, Miller discloses wherein the maximum distance and the minimum distance from the rear of the vehicle are measured radially from the hitch ball of the vehicle ([0021] “located of approximately one to five meters and at approximately +/-20 degrees of a centerline of the vehicle”).

Regarding applicant claim 11, Miller discloses wherein: 
the controller outputs the steering signal to a steering system included with the vehicle ([0021]; [0024] “electronic processor 220”); and 
the controller derives the steering signal based on at least a maximum steering angle of the steering system ([0021] “align the vehicle with the trailer when the vehicle is within a predetermined range of the trailer”).

Regarding applicant claim 12, Miller discloses wherein the controller further outputs a video image displayable on a human-machine interface within the vehicle including: 
an image to the rear of the vehicle ([0016] “rear facing field of view with respect to the vehicle… configured to detect a plurality of images associated with an area directly behind the vehicle”); and 
a graphic overlay of the specified area on the image data in a proportionally correlated manner between the image data and an assumed ground plane on which the vehicle is positioned ([0018] “display”).

Regarding applicant claim 13, Miller discloses a vehicle, comprising: 
a hitch ball mounted on a rear of the vehicle; a steering system; and a controller ([0010]): 
identifying a coupler of a trailer positioned at a distance from the vehicle, the coupler being within a specified area ([0021]-[0024]) defined between a maximum distance and a minimum distance from the rear of the vehicle and within left and right lateral vehicle control ([0021] “located of approximately one to five meters and at approximately +/-20 degrees of a centerline of the vehicle”); and 


Regarding applicant claim 14, Miller discloses wherein the specified area is to a rear of the vehicle ([0016] “rear facing field of view with respect to the vehicle… configured to detect a plurality of images associated with an area directly behind the vehicle”); and 
the left and right lateral vehicle control limits are equal to left and right steering path limits of the vehicle determined by corresponding left and right steering angle limits of the vehicle ([0021] “located of approximately one to five meters and at approximately +/-20 degrees of a centerline of the vehicle”).

Regarding applicant claim 15, Miller discloses wherein the left and right lateral vehicle control limits are less than left and right steering path limits of the vehicle and defined by one of a predetermined proportion or a predetermined steering angle ([0014] “steering, braking, and propulsion systems to align the vehicle with the trailer”; [0019] “steering angle sensor, a wheel position sensor, a wheel speed sensor, GPS”).

Regarding applicant claim 16, Miller discloses wherein the left and right lateral vehicle control limits are less than left and right steering path limits of the vehicle and are defined by two straight inner left and right paths that extend from the hitch ball at 
Regarding applicant claim 17, Miller discloses wherein the left and right lateral vehicle control limits are selected to maintain a swingout distance of the vehicle in steering to align the hitch ball of the vehicle with the coupler to less than a predetermined value ([0021] “located of approximately one to five meters and at approximately +/-20 degrees of a centerline of the vehicle”).

Regarding applicant claim 18, Miller discloses wherein the maximum distance and the minimum distance from the rear of the vehicle are measured radially from the hitch ball of the vehicle ([0021] “located of approximately one to five meters and at approximately +/-20 degrees of a centerline of the vehicle”).

Regarding applicant claim 19, Miller discloses wherein the controller further outputs a video image displayable on a human-machine interface within the vehicle including: 
an image to the rear of the vehicle ([0016] “rear facing field of view with respect to the vehicle… configured to detect a plurality of images associated with an area directly behind the vehicle”); and a graphic overlay of the specified area on the image data in a proportionally correlated manner between the image data and an assumed ground plane on which the vehicle is positioned ([0018] “display”).

Regarding applicant claim 20, Miller discloses a method for assisting a vehicle in hitching with a trailer, comprising: 
identifying a coupler of a trailer positioned at a distance from the vehicle, the coupler being within a specified area relative to the vehicle, the specified area being defined between a maximum distance and a minimum distance from a rear of the vehicle and within left and right lateral vehicle control limits ([0021] “align the vehicle with the trailer when the vehicle is within a predetermined range of the trailer… aligns the vehicle when the vehicle for example the trailer coupler”); and 
outputting a steering signal to the vehicle to cause the vehicle to steer to align a hitch ball of the vehicle with the coupler ([0024] “automatically perform a vehicle maneuver based on the three-dimensional model of the area surrounding the vehicle”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (2020/0101897).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016 or you can reach  THOMAS BLACK at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661